Citation Nr: 0611259	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for paranoid personality disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
1984.

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire. 

In October 2005, the Board remanded the veteran's claims for 
further development.  The requested development was 
completed.  At present, the case is once again before the 
Board for appellate adjudication.  Regrettably, the case 
must, once again, be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the if further action is required on his part.


REMAND

In the Board's remand in October 2005, the RO/AMC was advised 
of the lack of compliance with the Veterans Claims Assistance 
Act of 2000 (hereinafter "the VCAA") and its implementing 
regulations.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2005).  The RO/AMC was advised 
that on readjudication, the veteran should be given 
information regarding the submission of new and material 
evidence to reopen his claim of service connection for a 
personality disorder.  In a November 2005 letter the RO 
advised the veteran as to the information necessary to 
establish service connection.  However, the November 2005 
letter did not include information regarding the submission 
of new and material evidence.  The Board finds, therefore, 
that the RO did not comply with the Board's March 2004 REMAND 
directives. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1990). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  As such, the Board finds that 
the case is not ready for appellate review. 

Furthermore, the Board notes that during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims 
("Court") concluded that when providing the notice required 
by the VCAA for new and material evidence cases it is 
necessary for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).   The 
Court further concluded that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  Therefore, material evidence would 
be (1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

Thus, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a new and material evidence and service connection.  

The Board also finds that he veteran's claim of entitlement 
to service connection for an acquired psychiatric disability 
must be remanded.  First, the record reveals that certain 
service medical records have not been associated with the 
veteran's claims file.  The veteran's service medical records 
reveal that in March 1984 the veteran's symptoms were 
diagnosed as impaired impulse control.  The examiner noted 
the veteran's testing and history suggested mental problems.  
Another March 1984 entry in the veteran's service medical 
records noted that he was permanently decertified from 
performing his duties due to his symptoms being diagnosed as 
adult anti-social behavior and marginal impulse control.  
Records from the emergency care and treatment center indicate 
that in December 1984 reveal that an examiner diagnosed the 
veteran's symptoms as paranoid personality. On the veteran's 
December 1984 Report of Medical History he complained of 
depression and nervous trouble.  During the contemporaneous 
medical examination the examiner noted that in November 1984 
the veteran was hospitalized for seven days at Loring Air 
Force Base for mental observation.  It does not appear that 
the RO made a request for the Loring Air Force Base to send 
copies of the records directly to the RO.  Under the 
circumstances, the Board finds that the RO should request the 
service medical records directly from the Loring Air Force 
Base, Maine.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2).  

Second, a December 2002 letter from Dr. J.K. indicated that 
he had been treating the veteran since March 2002.  Dr. J.K. 
diagnosed the veteran's symptoms as depression not otherwise 
specified, personality change due to traumatic brain injury, 
cognitive disorder not otherwise specified, and personality 
disorder not otherwise specified.  As there is evidence of an 
in service mental disorder and a current diagnosis of 
psychological disorders, an examination should be scheduled 
for an opinion as to the etiology of the veteran's claimed 
psychological disorders.  38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), where 
the veteran should be given information 
regarding the submission of new and 
material evidence to reopen his claim of 
service connection for a personality 
disorder.  The RO should also inform the 
veteran as to the evidence needed to 
establish service connection for both the 
claimed personality disorder and the 
acquired psychiatric disorder, to include 
information as to the degree of 
disability and the effective date of an 
award.  The above development must comply 
with the requirements under 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) and Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  
	
2.  The RO should obtain the veteran's 
service medical records from the Loring 
Air Force Base and associate them with 
the veteran's claims file.

3.   After obtaining any additional 
records to the 
extent possible, the veteran should be 
afforded a VA psychological examination 
to determine the etiology of any of the 
veteran's currently diagnosed 
psychological disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  

Following a review of the records in the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion on whether the veteran's current 
psychological disorders are less likely, 
more likely, or as likely as not related 
to his active service.  The examiner 
should provide a rationale for all 
opinions expressed.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
be given the opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





